Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 30th day of
December, 2008, by and between Nature’s Sunshine Products, Inc., a Utah
Corporation, having its principal place of business in Provo, Utah (“the
Company” or “NSP”) and John DeWyze (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.             Employment.

 

1.1           Positions and Duties. Executive will serve as the Executive Vice
President - Operations, Quality Assurance, Research and Development and Health
Sciences of the Company, reporting directly to the Chief Executive Officer
(“CEO”) of the Company.  In addition, without additional compensation, if
requested by the Company, Executive will serve in other officer positions of the
Company and its subsidiaries.  Executive shall devote his best efforts and
substantially all of his business time and services to the Company to perform
such duties as may be customarily incident to such position of an enterprise of
the size and nature of the Company and as may reasonably be assigned from time
to time by the CEO of the Company or the Company, as the case may be.  Executive
will render his services hereunder to the Company, shall use his best efforts,
judgment and energy in the performance of the duties assigned to him, and shall
abide by the Company’s Code of Conduct and any other applicable Company
policies, and shall comply with any and all applicable laws, including but not
limited to insider trading/reporting requirements and the policies and
procedures as may be set forth in the employee handbook, manuals and other
materials provided by the Company.

 

1.2           Place of Performance. Executive shall perform his services
hereunder at the Company’s executive offices in Provo and Spanish Fork, Utah;
provided, however, that Executive will be required to travel from time to time
as reasonably required for business purposes.

 

2.             Compensation and Benefits.

 

2.1           Base Salary. Executive shall receive an annual salary of
$195,000.00 paid in accordance with the Company’s payroll practices, as in
effect from time to time.  Base salary shall be subject to review on at least an
annual basis by the CEO. Executive understands that no further compensation will
be given for his/her name being used as on officer or shareholder on any
corporation, subsidiary or branch.

 

2.2           Discretionary Bonus.  Executive shall also be eligible to
participate in the executive bonus program or any successor program (the
“EBP”).  Payment of any bonus under the EBP is in NSP’s sole discretion and such
payments will be made in accordance with Internal Revenue Code Section 409A.

 

2.3           Employee Benefits.  Executive will be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company for its employees

 

--------------------------------------------------------------------------------


 

generally and, at the discretion of the Board, in incentive plans, stock option
plans and change in control severance plans maintained by the Company for its
executives, if any, subject to the terms and conditions of such plans, policies
or arrangements.

 

2.4           Stock Options.  The Company may from time to time grant to
Executive options (the “Options”) to purchase shares of NSP common stock
pursuant to the price, terms and conditions set forth in the then applicable
Stock Option Plan, as amended from time to time, or as otherwise set forth in a
Stock Option Agreement.

 

3.             Indemnification; D&O Insurance.  The Company will indemnify
Executive for and hold Executive harmless from and against any and all losses,
costs, damages or expenses (including attorneys’ fees) arising out of any claim
or legal proceeding brought against Executive, relating in any way to services
performed by Executive for the Company.  This indemnification provision is
intended to be broadly interpreted and to provide for indemnification to the
full extent permitted by law.  The Company will maintain directors’ and
officers’ liability insurance in amounts and on terms reasonable and customary
for similarly situated companies.

 

4.             Expenses.  In accordance with the Company’s normal policies for
expense reimbursement, the Company shall reimburse Executive for all reasonable
travel, entertainment and other expenses incurred or paid by Executive in
connection with, or related to, the performance of Executive’s duties,
responsibilities or services under this Agreement, upon presentation of
documentation, including expense statements, vouchers and/or such other
supporting information as the Company may request.  Each reimbursement must be
made no later than the end of the Company’s fiscal year following the fiscal
year in which the expense was incurred.  All such reimbursements shall be made
no later than the end of the calendar year in which the Executive separates from
service with the Company, or if later, the following March 15th.  The amount of
reimbursements in any calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year.

 

5.             Termination.  Upon cessation of his employment with the Company,
Executive will be entitled only to such compensation and benefits as described
in this Section 5.

 

5.1           Termination without Cause.  If Executive’s employment by the
Company is terminated by the Company without Cause (as defined below), Executive
will be entitled to:

 

5.1.1.       payment of all accrued and unpaid base salary through the date of
such termination;

 

5.1.2.       monthly severance payments equal to one-twelfth of Executive’s base
salary as of the date of such termination for a period equal to twelve (12)
months (the “Severance Period”); and

 

5.1.3.       payment of the cost for continuation of Executive’s health
insurance coverage under COBRA (and for his or her family members if Executive
provided for their coverage during his or her employment) during the Severance
Period and in accord with the NSP plan applicable to NSP employees currently in
effect.  In the event that Executive is

 

2

--------------------------------------------------------------------------------


 

required to include benefits received from the health plan in his or her taxable
income, the Company will reimburse Executive for up to $6,000 of the tax
liability.  Such reimbursement will be made no later than the end of the
calendar year following the year in which the amount is includible in the
Executive’s income.

 

5.2           Release.  Notwithstanding any provision of this Agreement, the
payments and benefits described above are conditioned on Executive’s execution
and delivery to the Company of a release substantially identical to that
attached hereto as Exhibit A in a manner consistent with the requirements of the
Older Workers Benefit Protection Act, if applicable, and any applicable state
law (the “Release”).  The severance benefits described in Section 5.1.2 will be
paid after the Release becomes irrevocable.

 

5.3           Termination for Cause.  If Executive’s employment with the Company
is terminated by the Company for Cause then the Company’s obligation to
Executive will be limited solely to the payment of accrued and unpaid base
salary through the date of such termination.  To terminate Executive’s
employment for Cause, the CEO, in consultation with the Board of Directors, must
determine in good faith that Cause has occurred.

 

“Cause” means:

 

a)

 

continuing performance by Executive deemed unsatisfactory to NSP acting
reasonably and in good faith or conduct by Executive deemed unacceptable by NSP
acting reasonably and in good faith;

 

 

 

b)

 

conviction of, or the entry of a plea of guilty or no contest to, a felony or
any crime that may materially adversely affect the business, standing or
reputation of the Company;

 

 

 

c)

 

dishonesty, fraud, embezzlement or other misappropriation of funds;

 

 

 

d)

 

material breach of this Agreement; or

 

 

 

e)

 

willful refusal to perform the lawful and reasonable directives of the CEO or
the Board.

 

5.4           Resignation by Executive.  Executive may resign his/her employment
by giving the Company four weeks’ notice of said resignation; NSP may elect to
pay Employee’s base salary in lieu of notice.  If Executive resigns, then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.

 

5.5           Termination upon Death or Incapacity of Executive.  Executive’s
employment with the Company shall terminate upon the death or incapacity of
Executive.  In the event of termination of Executive’s employment by reason of
Executive’s death or incapacity, the provisions governing termination without
cause, above, shall apply.  “Incapacity” shall mean that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or

 

3

--------------------------------------------------------------------------------


 

can be expected to last for a continuous period of not less than 12 months, or
that the Executive has been determined to be totally disabled by the Social
Security Administration.

 

5.6.          Foreign Entities.  Without regard to the circumstances of
Executive’s termination from employment, Executive hereby also covenants that
upon termination, if she/he is listed as an officer, director, partner,
secretary or shareholder on any corporation, subsidiary or branch on behalf of
Nature’s Sunshine Products, Inc. or any related entity, he/she will sign over
any and all rights to stock and/or resign as an officer or director prior to
departure from the Company as required by the law applicable to the entity or by
that entity’s procedural requirements.

 

6.             Restrictive Covenants.  In recognition of the compensation and
other benefits provided to Executive pursuant to this Agreement, Executive
agrees to be bound by the provisions of this Section (the “Restrictive
Covenants”). These Restrictive Covenants will apply without regard to whether
any termination or cessation of Executive’s employment is initiated by the
Company or Executive, and without regard to the reason for that termination or
cessation.

 

6.1           Covenant Not To Compete.  Executive covenants that, during his
employment by the Company and for a period of twelve (12) months following
immediately thereafter, (the “Restricted Period”), Executive will not do any of
the following, directly or indirectly:

 

6.1.1.       engage, be employed by, participate in, plan for or organize any
Competing Business of the Company or any subsidiary or joint venture of the
Company; “Competing Business” means any business enterprise that distributes
through a multilevel marketing program or that engages in any activity that
competes anywhere in the world with any activity in which the Company is then
engaged, including sales or distribution of  herbs, vitamins or nutritional
supplements or any product, which the Company sells or distributes at the time
of Executive’s termination;

 

6.1.2.       become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing Business.
Notwithstanding the foregoing, Executive may hold up to 2% of the outstanding
securities of any class of any publicly-traded securities of any company;

 

6.1.3.       influence or attempt to influence any employee, sales leader,
manager, coordinator, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor, customer or other person to terminate his
or her employment with the Company or modify any written or oral agreement,
relationship, arrangement or course of dealing the Company; or

 

6.1.4.       solicit for employment or employ or retain (or arrange to have any
other person or entity employ or retain) any person who has been employed or
retained by any member of the Company within the preceding twelve (12) months.
For this purpose, advertisements for employment placed in newspapers of general
circulation will not be considered solicitation.

 

4

--------------------------------------------------------------------------------


 

6.1.5        Extension of Restrictive Covenants.  The Company may elect to
extend the twelve (12) month post-termination non-compete and non-solicitation
period by up to twelve (12) additional months by delivering written notice of
such extension to Executive at least thirty (30) days prior to the end of that
twelve (12) month period and by making monthly payments to Executive for the
number of months equal to the length of the extension specified by the Company
in its notice to the Executive.  The amount of each such additional monthly
payment will be equal to one-twelfth of the base salary in effect at the time of
Executive’s termination of employment.

 

6.2           Confidentiality.  Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company.  As a result, both during the Term and
thereafter, Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his/her own
benefit, or for any purpose other than the exclusive benefit of the Company, any
Proprietary Information.  Notwithstanding the foregoing, if Executive is
compelled to disclose Proprietary Information by court order or other legal
process, to the extent permitted by applicable law, he shall promptly so notify
the Company so that it may seek a protective order or other assurance that
confidential treatment of such Proprietary Information shall be afforded, and
Executive shall reasonably cooperate with the Company in connection therewith. 
If Executive is so obligated by court order or other legal process to disclose
Proprietary Information, Executive will disclose only the minimum amount of such
Proprietary Information as is necessary for Executive to comply with such court
order or other legal process.

 

6.3           Property of the Company.

 

6.3.1.       Proprietary Information.  All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company.  Executive will not remove from the Company’s offices or premises
any documents, records, notebooks, files, correspondence, reports, memoranda or
similar materials of or containing Proprietary Information, or other materials
or property of any kind belonging to the Company unless necessary or appropriate
in the performance of his duties to the Company.  If Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. 
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
perform his/her duties on behalf of the Company.  Upon termination of
Executive’s employment with the Company, s/he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his/her possession.

 

6.3.1.1.  “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems

 

5

--------------------------------------------------------------------------------


 

and techniques, inputs, and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distributor network information, the identities of actual and
prospective distributors and distribution methods, (f) marketing data, methods,
plans and efforts, (g) the identities of actual and prospective suppliers,
(h) the terms of contracts and agreements with, the needs and requirements of
and the Company’s course of dealing with, actual or prospective suppliers,
(i) personnel information, (j) customer and vendor credit information, and
(k) information received from third parties subject to obligations of
nondisclosure or non-use.  Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information.

 

6.3.2.       Intellectual Property.  Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company.  To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration.  The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company to perfect, maintain or otherwise protect its rights in the
Intellectual Property, at no cost to Executive.  If the Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints the Company or its designee as Executive’s agent and attorney-in-fact
to act on his behalf solely for the purpose of executing and filing documents
and doing all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect the Company’s rights in the Intellectual Property.
Executive acknowledges and agrees that such appointment is coupled with an
interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and
specifications), (I) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which,

 

6

--------------------------------------------------------------------------------


 

in the case of any or all of the foregoing, have been or are developed or
created in whole or in part by Executive at any time and at any place while
Executive is employed by the Company and have been or are created for the
purpose of performing Executive’s duties on behalf of the Company.

 

6.4           Acknowledgements.  Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company, that the duration and geographic scope of the Restrictive Covenants
are reasonable given the nature of this Agreement and the position Executive
holds within the Company, and that the Company would not enter into this
Agreement or otherwise employ or continue to employ Executive unless Executive
agrees to be bound by the Restrictive Covenants set forth in this Section 6.

 

6.5           Remedies and Enforcement Upon Breach.

 

6.5.1        Intention.  It is the intention of the parties that the foregoing
restrictive covenant be enforced as written, and, in any other event, enforced
to the greatest extent (but to no greater extent) in time, territory and degree
of participation as permitted by applicable law. Accordingly, in the event that
any court to which a dispute over these restrictions may be referred shall find
any of these restrictions overly broad or unreasonable in any way, that court
must enforce the restrictions to the greatest extent deemed reasonable.

 

6.5.2        Specific Enforcement.  Executive acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to the Company for which monetary damages would not be an
adequate remedy.  In the event of any such breach or threatened breach by
Executive of any of the Restrictive Covenants, the Company shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company.

 

6.5.3.       Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.       Disclosure of Restrictive Covenants.  Executive agrees to disclose
the existence and terms of the Restrictive Covenants to any employer that
Executive may work for during the Restricted Period.

 

6.5.5.       Extension of Restricted Period.  If the Executive breaches
Section 6.1 in any respect, the restrictions contained in that section will be
extended for a period equal to the period that the Executive was in breach.

 

7.             Miscellaneous.

 

7.1           Other Agreements.  Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which Executive is a party that would prevent or make unlawful his/her
execution of this Agreement, that would be

 

7

--------------------------------------------------------------------------------


 

inconsistent or in conflict with this Agreement or Executive’s obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
Executive’s duties under this Agreement.

 

7.2           Successors and Assigns.  This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ Executive under the terms hereof.   As used
in this Agreement, the “Company” shall mean the Company and any successor to its
business and/or assets, which assumes or is obligated to perform this Agreement
by contract, operation of law or otherwise.  This Agreement shall inure to the
benefit of and be enforceable by Executive and his personal or legal
representatives, executors, estate, trustee, administrators, successors, heirs,
distributees, devisees and legatees.  The duties of Executive hereunder are
personal to Executive and may not be assigned by him.  If Executive dies and any
amounts become payable under this Agreement, the Company will pay those amounts
to his estate.

 

7.3           Governing Law and Enforcement; Disputes.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah,
without regard to the principles of conflicts of laws.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the State of Utah, and Executive and the Company hereby consent
to the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

 

7.4           Waivers.  The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

 

7.5           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

7.6           Survival. Section 6 of this Agreement will survive termination of
this Agreement and/or the cessation of Executive’s employment by the Company.

 

7.7           Notices.  Any notice or communication required or permitted under
this Agreement shall be made in writing and shall be sufficient if personally
delivered or sent by registered or certified mail and addressed, if to Employee,
to Employee’s address set forth in NSP’s records, or if to NSP, to its principal
office, to the attention of the CEO.  Such notice shall

 

8

--------------------------------------------------------------------------------


 

be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8           Entire Agreement: Amendments.  This Agreement, the attached
exhibits, the Plan, and the Award Agreement contain the entire agreement and
understanding of the parties hereto relating to the subject matter hereof; and
merge and supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment or engagement
with, or compensation by, the Company and any of its affiliates or subsidiaries
or any of their predecessors, including, without limitation, the Existing
Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9           Withholding.  All payments to Executive will be subject to tax
withholding in accordance with applicable law.

 

7.10         Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

7.11         Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

7.12         Third Party Beneficiaries.  Subject to Section 7.2, this Agreement
will be binding on, inure to the benefit of and be enforceable by the parties
and their respective heirs, personal representatives, successors and assigns. 
This Agreement does not confer any rights, remedies, obligations or liabilities
to any entity or person other than Executive and the Company and Executive’s and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Company.

 

[This space left blank intentionally; signature page follows]

 

9

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

\s\ Douglas Faggioli

 

 

 

Title:

CEO/President

 

 

 

JOHN DEWYZE

 

 

 

\s\ John DeWyze

 

Executive

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the day of            day
of                   ,                      by and between
                                       (the “Executive”) and Nature Sunshine
Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.            Consideration. Executive acknowledges that: (i) the payments,
rights and benefits set forth in Section 5 of the Agreement constitute full
settlement of all his/her rights under the Agreement, and (ii) except as
otherwise provided specifically in this Release, the Company does not and will
not have any other liability or obligation to Executive under the Agreement.
Executive further acknowledges that, in the absence of his execution of this
Release, the benefits and payments specified in the Agreement (other than those
specified) would not otherwise be due to him/her.

 

2.            Release and Covenant Not to Sue.

 

2.1           Executive and the Company each hereby fully and forever releases
and discharges the other, and all of their respective predecessors and
successors, assigns, stockholders, subsidiaries, parents, affiliates, officers,
directors, trustees, employees, agents and attorneys, past and present and in
their respective capacities as such (the Company and Executive and each such
respective person or entity is each referred to as a “Released Person”) from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, including those arising out of Executive’s
employment by the Company or the termination thereof, including, but not limited
to, any claims for relief or causes of action under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., or any other federal, state or local
statute, ordinance or regulation regarding discrimination in employment and any
claims, demands or actions based upon alleged wrongful or retaliatory discharge
or breach of contract under any state or federal law.

 

2.2           Executive and the Company expressly represent that they have not
filed a lawsuit or initiated any other administrative proceeding against a
Released Person and that neither has assigned any claim against a Released
Person. Executive and the Company each

 

--------------------------------------------------------------------------------


 

further promise not to initiate a lawsuit or to bring any other claim against
the other or any Released Person arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment. 
This Release will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.             Restrictive Covenants.  Executive acknowledges that the
restrictive covenants contained in Section 6 of the Agreement will survive the
termination of his employment. Executive affirms that those restrictive
covenants are reasonable and necessary to protect the legitimate interests of
the Company, that he received adequate consideration in exchange for agreeing to
those restrictions and that he will abide by those restrictions.

 

4.             Non-Disparagement.  Neither Executive nor the Company will
disparage the other or any of their respective Released Persons or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the other or their respective Released
Persons.

 

5.             Cooperation.  Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which Executive was in anyway
involved during his employment with the Company. Executive shall render such
cooperation in a timely manner on reasonable notice from the Company.

 

6.             Rescission Right.  Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; (e) should he nevertheless
elect to execute this Agreement sooner than 21 days after he has received it, he
specifically and voluntarily waives the right to claim or allege that he has not
been allowed by the Company or by any circumstances beyond his control to
consider this Agreement for a full 21 days; and (f) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. Executive may
revoke this Release during those seven (7) days by providing written notice of
revocation to the Company at the address specified in Section 7.8 of the
Agreement.

 

7.             Challenge.  If Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Release,
no further payments, rights or benefits under Section 5 of the Agreement will be
due to Executive (except where such provision would be prohibited by applicable
law, rule or regulation).

 

2

--------------------------------------------------------------------------------


 

8.            Miscellaneous.

 

8.1           No Admission of Liability.  This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to Executive. There have been
no such violations, and the Company specifically denies any such violations.

 

8.2           No Reinstatement. Executive agrees that he will not without the
consent of the Company apply for reinstatement with the Company or seek in any
way to be reinstated, re-employed or hired by the Company in the future,

 

8.3           Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the Company and Executive and their respective successors,
permitted assigns, executors, administrators and heirs. Executive shall not may
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

8.4           Severability. Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.5           Entire Agreement: Amendments. Except as otherwise provided herein,
this Release contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

 

8.6           Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Utah, without regard to the
application of the principles of conflicts of laws.

 

8.7           Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

JOHN DEWYZE

 

 

 

 

 

 

 

Executive

 

4

--------------------------------------------------------------------------------